UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 7, 2013 SPHERIX INCORPORATED (Exact Name of Registrant as Specified in Charter) Delaware 0-5576 52-0849320 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7927 Jones Branch Drive, Suite 3125 Tysons Corner, VA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 992-9260 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS On November 7, 2013, Spherix Incorporated issued the press release attached hereto as Exhibit 99.1. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. The exhibit listed in the following Exhibit Index is furnished as part of this Current Report on Form 8-K. Exhibit No. Description Press Release dated November 7, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:November 7, 2013 SPHERIX INCORPORATED By: /s/ Anthony Hayes Name:Anthony Hayes Title:Chief Executive Officer
